Respondent reemphasizes the contention that it cannot be ascertained with definite certainty just when the accident occurred, but (without conceding it could be considered an accident) that the ravages of silicosis had progressed to such an extent prior to appellant's cessation of employment with respondent, and more than one year prior to the date the claim was filed, as to bar the claim under sec. 43-1202, I. C. A.
The injury may be, as herein, coincident with the accident or subsequent. The reasoning in and application of Aldrich v.Dole, 43 Idaho 30, 35, 249 P. 87, and Beaver v.Morrison-Knudsen Co., 55 Idaho 275, 41 P.2d 605, support the original opinion to the effect that the accidental accumulated effects from the inhalation of silica dust could reasonably be considered to have reached such a peak at the time appellant ceased his employment as to constitute at that time a completed accident.
These additional authorities further support us on this point: McNeil v. Panhandle Lumber Co., 34 Idaho 773, 786,203 P. 1068; Johnson Oil Refining Co. v. Guthrie, 167 Okl. 83,27 P.2d 814, 90 A.L.R. 616; Industrial Com. of Colorado v.Ule, 97 Colo. 253, 48 P.2d 803.
The accidental silicosis herein, perforce happened while appellant was employed by respondent and not before or after because the record shows it was at that time alone he was *Page 64 
exposed to the silica dust, and it is unquestioned he had silicosis.
The original opinion is therefore adhered to.
Ailshie, C.J., and Budge and Holden, JJ., concur.
Morgan, J., deeming himself disqualified, did not participate.